DETAILED ACTION
This action is in response to communications including amendments received 2/23/2022, an Examiner’s interview conducted 3/10/2022 and a terminal disclaimer filed 3/11/2022.  Claims 1 and 12 were amended.  Claims 23-36 were previously withdrawn in response to a restriction requirement.  No new claims were added and no claims were cancelled.  Claims 1-22 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for these Examiner’s amendments was given in a telephone interview with Ronald Demsher on 3/10/2022.
Claims 1 and 12 are amended.  Claims 5 and 16 are cancelled.  Claims 23-36, which were previously withdrawn, are also cancelled.  
The CLAIMS have been amended as follows:
1.	(Currently Amended) A method comprising: 
at an input/output (IO) metadata processor having a cache configured to store one or more rules, receiving, from a first fabric, a direct memory access (DMA) request directed to an address of a second fabric;

obtaining DMA data that was requested by the unvalidated request, the DMA data located at the address of the second fabric and obtaining tags associated with the DMA data;
attempting to load at least one of the one or more rules from the cache of the IO metadata processor based on the tags obtained, wherein the at least one rule based on the tags obtained indicates a set of addresses;
when the at least one rule based on the tags obtained is not found in the cache, executing rule miss handling; and
when the at least one rule based on the tags obtained is found in the cache, allowing the DMA request.
5.	(Cancelled) 
12.	(Currently amended) A system comprising: 
an input/output (IO) cache; and
an input/output (IO) metadata processor coupled to a memory with computer code instructions stored thereon, the IO metadata processor having a cache configured to store one or more rules, the computer code instructions, when executed by the IO metadata processor, cause the system 
receive, from a first fabric, a direct memory access (DMA) request directed to an address of a second fabric;
generate an unvalidated request to obtain DMA data, the unvalidated request (i) being based on the DMA request and at least one of the one or more rules 
obtain DMA data that was requested by the unvalidated request, the DMA data located at the address of the second fabric and obtain tags associated with the DMA data; and
attempt to load at least one of the one or more rules from the IO cache of the IO metadata processor based on the tags obtained, wherein the at least one rule based on the tags obtained indicates a set of addresses;
when the at least one rule based on the tags obtained is not found in the IO cache, execute rule miss handling;
when the at least one rule based on the tags obtained is found in the IO cache, allowing the DMA request.
16.	(Cancelled) 

Response to Arguments
Applicant’s arguments, see pages 9-14 in Remarks, filed 2/23/2022, with respect to Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pappachan (US 2017/0024568) in view of Udit Dnawan et al., Architectural Support for Software-Defined Metadata Processing, Proceedings of the Twentieth International Conference on Architectural Support for Programming Languages and Operations Systems (ASPLOS) 487-502 (March 14-18, 2015) (hereafter “Dhawan’) (Listed in Applicant’s IDS) and Zhou (US 6,324,599), and Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pappachan (US 2017/0024568) in view of Udit Dnawan et al., Architectural Support for Software-Defined Metadata 

Allowable Subject Matter
Claims 1-4, 6-15 and 17-22 are allowed in light of Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 12 are allowed for reasons explained below: 
Newly amended independent claims 1 and 12 are allowed because the closest identified prior Pappachan (US 2017/0024568), Udit Dnawan et al., Architectural Support for Software-Defined Metadata Processing, Proceedings of the Twentieth International Conference on Architectural Support for Programming Languages and Operations Systems (ASPLOS) 487-502 (March 14-18, 2015) (hereafter “Dhawan’) (Listed in Applicant’s IDS) and Zhou (US 6,324,599), alone or in combination, fails to anticipate or render obvious the claimed invention.

Dhawan (prior art on the record) teaches a method for providing hardware to support software-defined metadata processing with low overhead comprising a programmable unit for metadata processing (PUMP) that associates a metadata tag with every word in the systems memory, caches and registers.  The PUMP rule cache stores the most recently used rules, which are obtained based on metadata tags.  If no appropriate rule based on the tags is found in the PUMP rule cache, then the Miss Handler handles the cache miss.  If an appropriate rule is found in the PUMP rule cache, then the operation requested is permitted.
Zhou (prior art on the record) teaches a method for improving the time in which data is accessed using DMA transfers.  Data can be transferred from a peripheral device according to a sequentially increasing and contiguous address space used by that device. That data is then sequentially placed into the buffer until the buffer is substantially full. Accordingly, any read requests issued by the processor to that 
None of the prior art of record cited above, or in the newly filed information disclosure statements, teaches all the combination of non-obvious features of claims 1 and 12 of the present invention: 
“at an input/output (IO) metadata processor having a cache configured to store one or more rules, receiving, from a first fabric, a direct memory access (DMA) request directed to an address of a second fabric;” “generating an unvalidated request to obtain DMA data, the unvalidated request (i) being based on the DMA request and at least one of the one or more rules triggered by the DMA request, and (ii) being generated prior to a validation, by the IO metadata processor, of the DMA request;” “obtaining DMA data that was requested by the unvalidated request, the DMA data located at the address of the second fabric and obtaining tags associated with the DMA data;” “attempting to load at least one of the one or more rules from the cache of the IO metadata processor based on the tags obtained, wherein the at least one rule based on the tags obtained indicates a set of addresses;” “when the at least one rule based on the tags obtained is not found in the cache, executing rule miss handling; and  when the at least one rule based on the tags obtained is found in the cache, allowing the DMA request.” 


Conclusion
Therefore, claims 1-4, 6-15 and 17-22 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARON S LYNCH/Primary Examiner, Art Unit 2438